DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 4-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pyun (US 2021/0012705) in view of Kim (US 2016/0307492) and Sun (US 2021/0097926) .
Regarding claims 1, 4, and 9 Pyun teaches A display device, comprising: a display panel (Fig. 1), at least one source electrode driver connected to the display panel (Fig. 1 element 130), a gamma register connected to the at least one source electrode driver (Fig. 1 gamma IC 170), a power management integrated circuit (PMIC) chip connected to the gamma register (Fig. 1 PMIC 160) , and a timing controller (Fig. 1 element 140); wherein each of the at least one source electrode driver is connected to a plurality of data lines of the display panel, and each of the at least one source electrode driver controls driving data of a displaying region in which the data lines connected to the source electrode driver are located (Fig. 1 shows data driver 130 connected to display 110 through data lines DL); wherein the timing controller comprises a video data rearrangement unit [0056][0059], wherein the video rearrangement unit is configured to receive and re-arrange video data ([0059]);  wherein a first output terminal the timing controller is connected to the at least one source electrode driver, and a second output terminal of the timing controller is connected to the PMIC chip (Figs. 1 shows outputs of timing controller connected to PMIC, Data Driver, and Gamma IC) wherein the timing controller comprises a determination unit is configured to determine whether a reload screen image exists in the video data (based on load and degradation of the display the system will compensate and adjust voltages);
wherein the processing unit is configured to adjust a current screen image to a gamma voltage of the reload screen image (Fig. steps S820-S850); wherein the at least one source electrode driver comprises a source electrode driver chip and a plurality of output wires, and the output wires are connected to the data lines respectively ([0057]). Although Pyun teaches the limitations as discussed above, he does not explicitly teach 
grayscale statistics unit connected to a video data rearrangement unit, a determination unit connected to the grayscale statistics unit, and a processing unit connected to the determination unit; wherein the grayscale statistics unit is configured to count, in a screen image of each frame, a number of grayscale in the displaying region controlled by each of the at least one source electrode driver and a frequency of high and low grayscale jump variation in the displaying region controlled by each of the at least one source electrode driver; 
wherein the grayscale statistics unit comprising a grayscale histogram statistics unit and a frequency detecting unit; the grayscale histogram statistics unit is configured to count a number of grayscale, in a screen image of each frame, the displaying region controlled by each of the at least one source electrode driver; the frequency detecting unit is configured to count, in a screen image of each frame, a total number of high and low grayscale jump variation occurring in the displaying region controlled by each of the at least one source electrode driver.
	However in the field of controlling a display device, Kim teaches a display apparatus and method of driving where a timing controller comprises a comprises a grayscale statistics unit (Fig. 2 image comparing part  220) connected to a video data rearrangement unit (Fig. 2 [0033] teaches the timing controller receives external data outputs it to the display driving components ), a determination unit connected to the grayscale statistics unit (Fig. 2 boundary compensating value part 240), and a processing unit connected to the determination unit ( Fig. 2 image processing part 260); wherein the grayscale statistics unit is configured to count, in a screen image of each frame, a number of grayscale in the displaying region controlled by each of the at least one source electrode driver ([0045-0048] teaches the image comparing part will compare previous and current frame to determine if grayscale is the same or different and keep count the subpixels where change has occurred or not)  
wherein the grayscale statistics unit comprising a grayscale histogram statistics unit (color ) the grayscale histogram statistics unit is configured to count a number of grayscale, in a screen image of each frame, the displaying region controlled by each of the at least one source electrode driver(Fig. 2 [0033] teaches the timing controller receives external data outputs it to the display driving components ),
	Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Pyun with the system as taught by Kim. This combination would allow the device to effectively calculate the compensation value for degraded components as taught by Pyun. Although the combination teaches the limitations as discussed above, the fail to teach a processor for counting a frequency of high and low grayscale jump variation in the displaying region controlled by each of the at least one source electrode driver; the frequency detecting unit is configured to count, in a screen image of each frame, a total number of high and low grayscale jump variation occurring in the displaying region controlled by each of the at least one source electrode driver.
	However in the same field of adjusting the image of a display device, Sun teaches a method and apparatus for driving a display panel where a processor is used for counting a frequency of high and low grayscale jump variation in the displaying region controlled by each of the at least one source electrode driver; the frequency detecting unit is configured to count, in a screen image of each frame, a total number of high and low grayscale jump variation occurring in the displaying region controlled by each of the at least one source electrode driver ([0142-0148] teaches how the system will compare a grayscale variation of a group of sub-pixels to reference threshold to determine if variation  is high or low, and subsequently driving the sub-pixels to a target mode to minimize the variation).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Pyun with the system as taught by Kim and the method as taught by Sun. This combination would allow the device to effectively calculate the compensation value for degraded components as taught by Pyun and reduce power consumption as taught by Sun [0115].
Regarding claims 2 and 6, Pyun teaches wherein a third output of terminal of the timing controller is connected to the gamma register ( Fig. 1).
Regarding claim 5, Kim teaches wherein the grayscale statistics unit comprising a grayscale histogram statistics unit (color ) the grayscale histogram statistics unit is configured to count a number of grayscale, in a screen image of each frame, the displaying region controlled by each of the at least one source electrode driver(Fig. 2 [0033] teaches the timing controller receives external data outputs it to the display driving components ) and Sun teaches the frequency detecting unit is configured to count, in a screen image of each frame, a total number of high and low grayscale jump variation occurring in the displaying region controlled by each of the at least one source electrode driver ([0142-0148] teaches how the system will compare a grayscale variation of a group of sub-pixels to reference threshold to determine if variation  is high or low, and subsequently driving the sub-pixels to a target mode to minimize the variation).
	Regarding claim 8, Pyun teaches wherein the at least one source electrode driver comprises a source electrode driver chip and a plurality of output wires, and the output wires are connected to the data lines respectively ([0057]).
	Regarding claim 10, Kim teaches wherein in the step S20, a method for counting the grayscale histogram comprises: counting, in the screen image of each frame, a number of grayscale in the displaying region controlled by each of the at least one source electrode driver([0045-0048] teaches the image comparing part will compare previous and current frame to determine if grayscale is the same or different and keep count the subpixels where change has occurred or not).
Regarding claim 11, Sun teaches wherein in the step S20, a method for counting a frequency of high and low grayscale jump variation occurring on data lines comprises:
counting a number of high and low grayscale jump variation occurring on each of the data lines in the displaying region controlled by each of the at least one source electrode driver in the screen image of each frame; and
summing the numbers of high and low grayscale jump variation occurring on the data lines of each of the at least one source electrode driver in the screen image of each frame to acquire the total number of the high and low grayscale jump variation occurring in the displaying region controlled by each of the at least one source electrode driver([0142-0148] teaches how the system will compare a grayscale variation of a group of sub-pixels to reference threshold to determine if variation  is high or low, and subsequently driving the sub-pixels to a target mode to minimize the variation).
Regarding claim 12, Sun teaches wherein in the step S30, a method for determining whether the reload screen image exists (compensate variation or not) in the video data comprises: sequentially determining, in the screen image of each frame, whether the total number of the high and low grayscale jump variation occurring in the displaying region controlled by each of the at least one source electrode driver exceeds a predetermined value; and in a screen image of a frame, if it is satisfied that the total number of the high and low grayscale jump variation occurring in the displaying region controlled by each of the at least one source electrode driver exceeds the predetermined value, determining that the displaying region controlled by the at least one source electrode driver as a heavy load region and determining the screen image as a reload screen image; if not satisfied, determining the screen image as a light load region (Fig. 5).
Regarding claim 13,Sun teaches  wherein the step S40 comprises: acquiring a driving data of the heavy load region according to the grayscale histogram corresponding to the heavy load region (Fig. 5); and Pyun teaches 
re-configuring a gamma register according to the driving data of the heavy load region to change a gamma voltage outputted by the gamma register(Fig. steps S820-S850).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pyun (US 2021/0012705) in view of Kim (US 2016/0307492) and Sun (US 2021/0097926) and Nam (US 2018/0158397).

Regarding claims 3 and 7, Pyun in view of Kim and Sun teach the limitation as discussed above but do not wherein a storage base is disposed in the PMIC chip, and the storage base is configured to store a gamma parameter for setting.
However in the same field of diving a display device, Nam teaches wherein a storage base is disposed in the PMIC chip, and the storage base is configured to store a gamma parameter for setting (Fig. 2 storage banks 241 and 242).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Pyun with the system as taught by Kim and the method as taught by Sun and the PMIC as taught by Nam. This combination would allow the device to effectively calculate the compensation value for degraded components as taught by Pyun and reduce power consumption as taught by Sun [0115].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621